Exhibit 10.L

 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

2010 STOCK INCENTIVE PLAN

 

PERFORMANCE SHARE AWARD AGREEMENT

 

GRANTED TO:

EMPLOYEE NUMBER:

GRANT DATE:

TARGET NUMBER OF SHARES:

 

This Performance Share Award Agreement (this “Agreement”) is made between
Bassett Furniture Industries, Incorporated, a Virginia corporation (“Bassett”),
and you, an employee of Bassett or one of its Subsidiaries, pursuant to the
Bassett Furniture Industries, Incorporated Stock Incentive Plan (the “Plan”). A
Prospectus describing the Plan is attached as Exhibit A. When used herein, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan.

 

In recognition of the value of your contributions to Bassett, you and Bassett
mutually covenant and agree as follows:

 



1.

Subject to the terms and conditions of the Plan and this Agreement, Bassett
grants to you the right to receive shares of Common Stock subject to the terms
of this Agreement (the “Performance Shares”). The Performance Shares, if any,
will be issued based on the achievement of the performance goals in Paragraph 2
below. After issuance until such time as the Performance Shares may vest
pursuant to Paragraph 3 below, the Performance Shares are forfeitable and
nontransferable.



 



2.

The achievement of the Performance Goal during the Performance Period will
determine the percentage of the Target Number of Performance Shares that will be
issued, subject to vesting and the other terms and conditions of this award. The
percentage of the Target Number that will be issued, if any, is based on the
following table:



 

Performance 

Percentage of Target Number to be Issued   

  



 

 

 



3.

Subject to the terms described below, after issuance pursuant to Paragraph 2
above, the Performance Shares shall vest and become transferable as described in
the following schedule:



  

 Vesting Date

 Cumulative Percentage Vested

 

 

 

 

 

 



 

 

Except as provided below, (i) you must remain continuously employed with Bassett
or a Subsidiary through each Vesting Date for the applicable portion of the
Performance Shares to vest, and (ii) to the extent you terminate employment for
any reason prior to a Vesting Date, any portion of the Performance Shares that
have not yet vested on the date you terminate employment shall be immediately
forfeited on such date.

  

 
1

--------------------------------------------------------------------------------

 

 

 

In the case of your termination of employment prior to a Vesting Date due to
your death or Disability, the Performance Shares shall become fully vested and
transferable on the date of such event.

 

In the case your employment with Bassett or a Subsidiary is terminated for
Cause, all of the Performance Shares (including both any vested and unvested
portions) shall be immediately forfeited on the date you terminate employment.
For purposes of this Agreement, “Cause” shall have the meaning set forth in any
employment agreement between you and Bassett or a Subsidiary, or if none exists,
Cause shall mean your (a) fraud or material misappropriation with respect to the
business or assets of Bassett or any Subsidiary, (b) persistent refusal or
willful failure to perform substantially your duties and responsibilities to
Bassett or any Subsidiary, which continues after you receive notice of such
refusal or failure, (c) conviction of a felony or crime involving moral
turpitude, or (d) use of drugs or alcohol that interferes materially with your
performance of your duties.

 

Subject to and in accordance with Section 16 of the Plan, in the case of a
Change in Control prior to a Vesting Date, the Performance Shares shall become
fully vested and transferable on the occurrence of the Change in Control,
provided you have remained continuously employed with Bassett or a Subsidiary
from the Grant Date above through the date of the Change in Control.

 

For purposes of this Agreement, “termination of employment” (and variations
thereof) shall mean your ceasing to serve as a full time employee of Bassett or
a Subsidiary in good standing, except that an approved leave of absence or
approved employment on a less than full time basis may constitute employment
with Bassett’s consent.

 

  



4.

You shall have all of the rights as a shareholder of Bassett with respect to the
Performance Shares (both the vested and unvested portions) from and after their
issuance under Paragraph 2 above, including the right to vote such shares and to
receive any dividends or other distributions paid thereon. Dividend equivalents
will be accrued based on the number of Performance Shares for the period from
the Grant Date of this award until the issuance of Performance Shares and paid
to you upon the issuance of the Performance Shares.



 



5.

Until such time as the Performance Shares may vest pursuant to Paragraph 3
above, the Performance Shares may not be sold, transferred, pledged, assigned,
or otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. You agree as a condition to receiving this award to
comply with the ownership requirements and other conditions of the Company’s
Stock Ownership Guidelines (the “Guidelines”) with respect to the total number
of shares of Common Stock you receive in payment upon vesting of this award.
xxxx



 



6.

As a condition of accepting this award, you hereby assign and transfer the
Performance Shares issued pursuant to this Agreement to Bassett, and hereby
irrevocably appoint the Corporate Secretary of Bassett as your attorney-in-fact
to transfer said shares on its books with full power of substitution. Bassett
will retain custody of the Performance Shares. As soon as practicable following
the date on which the Performance Shares become vested and transferable pursuant
to Paragraph 3 above, Bassett will transfer the Performance Shares to you.
Fractional shares of Common Stock will not be issued and any fractional share
resulting from a change in capital structure pursuant to Paragraph 9 below or
otherwise shall be eliminated. Bassett shall not be obligated to issue or
deliver any Performance Shares or release any Performance Shares from the
restrictions described herein during any period when Bassett determines that
such action would violate any federal, state or other applicable laws.



  

 
2

--------------------------------------------------------------------------------

 

 



7.

You agree to make arrangements satisfactory to Bassett for the payment of
applicable withholding taxes in connection with the issuance or vesting of the
Performance Shares, or the payment of any dividends thereon, in any manner
permitted under the Plan. Bassett shall not be obligated to issue or deliver any
Performance Shares or release any Performance Shares from the restrictions
described herein until such arrangements have been made. You hereby agree to
give Bassett prompt notice of any election you make under Section 83(b) of the
Code with respect to the Performance Shares. If you fail to give Bassett prompt
notice, you will be liable to Bassett for any loss of deduction, any penalty
imposed, and any other financial loss incurred by Bassett as a result of your
failure to give prompt notice.



 



8.

You agree that, upon request, you will furnish a letter agreement providing
(i) that you will not distribute or resell in violation of the Securities Act of
1933, as amended, any of the Performance Shares if and when they become
transferable pursuant hereto, (ii) that you indemnify and hold Bassett harmless
against all liability for any such violation and (iii) that you will accept all
liability for any such violation.



 



9.

The number of Performance Shares issuable under this Agreement is subject to
adjustment in the event of a stock split or other similar change in capital
structure of Bassett as provided in the Plan. The existence of these Performance
Shares shall not affect in any way the right or power of Bassett or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Bassett’s capital structure or its business,
or any merger or consolidation of Bassett, or any issue of bonds, debentures,
preferred or prior preference stocks ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of Bassett, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.



 



10.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax or by mail, postage prepaid, to such address and directed to such person
as Bassett may notify you from time to time; and to you at your address as shown
on the records of Bassett from time to time, or at such other address as you, by
notice to Bassett, may designate in writing from time to time.



 



11.

The terms and provisions of the Plan are incorporated into this Agreement by
reference. In the case of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.



 



12.

Neither the Performance Shares nor this Agreement constitutes an employment
contract between you and Bassett or any Subsidiary, nor do either the
Performance Shares or this Agreement guarantee you employment with Bassett or
any Subsidiary for any length of time.  



 



13.

This Agreement shall be governed by the laws of the Commonwealth of Virginia
without regard to the conflict of law principles of any jurisdiction.



 



14.

This Agreement shall be binding upon and inure to the benefit of your legatees,
distributees, and personal representatives and any successors of Bassett.



 



15.

By signing this Agreement you acknowledge having received a copy of the
Prospectus and the Plan and agree to be bound by all of the terms and conditions
thereof.



  

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Bassett has caused this Performance Share Award Agreement to
be executed by its duly authorized officer, and you have hereunto set your hand
and seal, all effective as of the Grant Date stated above.

 



BASSETT FURNITURE INDUSTRIES, INCORPORATED

 

EMPLOYEE 

   

 

 

 

[SEAL]

By:

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 





 
4

--------------------------------------------------------------------------------

 



 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

2010 EMPLOYEE STOCK PLAN – Exhibit A

 

PROSPECTUS

 

 

 



 
5

--------------------------------------------------------------------------------

 



 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

2010 EMPLOYEE STOCK PLAN

 

FORM RESTRICTED STOCK AWARD AGREEMENT

 

GRANTED TO:          

GRANT DATE:          

NUMBER OF SHARES:

 

This Restricted Stock Award Agreement (this “Agreement”) is made between Bassett
Furniture Industries, Incorporated, a Virginia corporation (“Bassett”), and you,
an employee of Bassett or one of its Subsidiaries, pursuant to the Bassett
Furniture Industries, Incorporated 2010 Employee Stock Plan (the “Plan”). A
Prospectus describing the Plan is attached as Exhibit A. When used herein, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan.

 

In recognition of the value of your contributions to Bassett, you and Bassett
mutually covenant and agree as follows:

 



1.

Subject to the terms and conditions of the Plan and this Agreement, Bassett
grants to you the number of shares of Common Stock stated above (the “Restricted
Shares”). Until such time as the Restricted Shares may vest pursuant to
Paragraph 2 below, the Restricted Shares are forfeitable and nontransferable.



 



2.

Subject to the terms described below, the Restricted Shares shall vest and
become transferable as described in the following schedule:



 

 Vesting Date

 Cumulative Percentage Vested

 

 

 

 

 

 

       

 

 

Except as provided below, (i) you must remain continuously employed with Bassett
or a Subsidiary through each Vesting Date for the applicable portion of the
Restricted Shares to vest, and (ii) to the extent you terminate employment for
any reason prior to a Vesting Date, any portion of the Restricted Shares that
have not yet vested on the date you terminate employment shall be immediately
forfeited on such date.

 

In the case of your termination of employment prior to a Vesting Date due to
your death or Disability, the Restricted Shares shall become fully vested and
transferable on the date of such event.

 

In the case your employment with Bassett or a Subsidiary is terminated for
Cause, all of the Restricted Shares (including both any vested and unvested
portions) shall be immediately forfeited on the date you terminate employment.
For purposes of this Agreement, “Cause” shall have the meaning set forth in any
employment agreement between you and Bassett or a Subsidiary, or if none exists,
Cause shall mean your (a) fraud or material misappropriation with respect to the
business or assets of Bassett or any Subsidiary, (b) persistent refusal or
willful failure to perform substantially your duties and responsibilities to
Bassett or any Subsidiary, which continues after you receive notice of such
refusal or failure, (c) conviction of a felony or crime involving moral
turpitude, or (d) use of drugs or alcohol that interferes materially with your
performance of your duties.

 

 

 
6

--------------------------------------------------------------------------------

 

 



 

Subject to and in accordance with Section 16 of the Plan, in the case of a
Change in Control prior to a Vesting Date, the Restricted Shares shall become
fully vested and transferable on the occurrence of the Change in Control,
provided you have remained continuously employed with Bassett or a Subsidiary
from the Grant Date above through the date of the Change in Control.

 

For purposes of this Agreement, “termination of employment” (and variations
thereof) shall mean your ceasing to serve as a full time employee of Bassett or
a Subsidiary in good standing, except that an approved leave of absence or
approved employment on a less than full time basis may constitute employment
with Bassett’s consent.



  



3.

You shall have all of the rights as a shareholder of Bassett with respect to the
Restricted Shares (both the vested and unvested portions) from and after the
Grant Date, including the right to vote such shares and to receive any dividends
or other distributions paid thereon.



 



4.

Until such time as the Restricted Shares may vest pursuant to Paragraph 2 above,
the Restricted Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. You agree as a condition to receiving this award to
comply with the ownership requirements and other conditions of the Company’s
Stock Ownership Guidelines (the “Guidelines”) with respect to the total number
of shares of Common Stock you receive in payment upon vesting of this award.



 



5.

As a condition of accepting this award, you hereby assign and transfer the
Restricted Shares granted pursuant to this Agreement to Bassett, and hereby
irrevocably appoint the Corporate Secretary of Bassett as your attorney-in-fact
to transfer said shares on its books with full power of substitution.



 



6.

Bassett shall, as soon as administratively practicable after the Grant Date,
direct Bassett’s transfer agent for Common Stock to make a book entry record
showing ownership for the Restricted Shares in your name (or, in accordance with
your instructions and subject to the consent of Bassett with shall not be
unreasonably withheld, in your and your spouse’s names as community property or
as joint tenants with right of survivorship). As soon as practicable following
the date on which the Restricted Shares become vested and transferable pursuant
to Paragraph 2 above, Bassett will issue appropriate instructions to that effect
to the transfer agent for Common Stock. Fractional shares of Common Stock will
not be issued and any fractional share resulting from a change in capital
structure pursuant to Paragraph 9 below or otherwise shall be eliminated.
Bassett shall not be obligated to issue or deliver any Restricted Shares or
release any Restricted Shares from the restrictions described herein during any
period when Bassett determines that such action would violate any federal, state
or other applicable laws.



 



7.

You agree to make arrangements satisfactory to Bassett for the payment of
applicable withholding taxes in connection with the grant or vesting of the
Restricted Shares, or the payment of any dividends thereon, in any manner
permitted under the Plan. Bassett shall not be obligated to issue or deliver any
Restricted Shares or release any Restricted Shares from the restrictions
described herein until such arrangements have been made. You hereby agree to
give Bassett prompt notice of any election you make under Section 83(b) of the
Code with respect to the Restricted Shares. If you fail to give Bassett prompt
notice, you will be liable to Bassett for any loss of deduction, any penalty
imposed, and any other financial loss incurred by Bassett as a result of your
failure to give prompt notice.



  

 
7

--------------------------------------------------------------------------------

 

 



8.

You agree that, upon request, you will furnish a letter agreement providing
(i) that you will not distribute or resell in violation of the Securities Act of
1933, as amended, any of the Restricted Shares if and when they become
transferable pursuant hereto, (ii) that you indemnify and hold Bassett harmless
against all liability for any such violation and (iii) that you will accept all
liability for any such violation.



 



9.

The number of Restricted Shares is subject to adjustment in the event of a stock
split or other similar change in capital structure of Bassett as provided in the
Plan. The existence of these Restricted Shares shall not affect in any way the
right or power of Bassett or its shareholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in Bassett’s
capital structure or its business, or any merger or consolidation of Bassett, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of Bassett, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.



 



10.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax or by mail, postage prepaid, to such address and directed to such person
as Bassett may notify you from time to time; and to you at your address as shown
on the records of Bassett from time to time, or at such other address as you, by
notice to Bassett, may designate in writing from time to time.



 



11.

The terms and provisions of the Plan are incorporated into this Agreement by
reference. In the case of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.



 



12.

Neither the Restricted Shares nor this Agreement constitutes an employment
contract between you and Bassett or any Subsidiary, nor do either the Restricted
Shares or this Agreement guarantee you employment with Bassett or any Subsidiary
for any length of time.  



 



13.

This Agreement shall be governed by the laws of the Commonwealth of Virginia
without regard to the conflict of law principles of any jurisdiction.



 



14.

This Agreement shall be binding upon and inure to the benefit of your legatees,
distributees, and personal representatives and any successors of Bassett.



 



15.

By signing this Agreement you acknowledge having received a copy of the
Prospectus and the Plan and agree to be bound by all of the terms and conditions
thereof.



 

IN WITNESS WHEREOF, Bassett has caused this Restricted Stock Award Agreement to
be executed by its duly authorized officer, and you have hereunto set your hand
and seal, all effective as of the Grant Date stated above.

 



BASSETT FURNITURE INDUSTRIES, INCORPORATED

 

EMPLOYEE 

   

 

 

 

[SEAL]

By:

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 



 

 
8

--------------------------------------------------------------------------------

 

 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

2010 EMPLOYEE STOCK PLAN

 

FORM STOCK OPTION AWARD AGREEMENT

 

GRANTED TO:               

GRANT DATE:               

NUMBER OF SHARES:          

OPTION PRICE PER SHARE:          

EXPIRATION DATE:               

 

This Stock Option Award Agreement (this “Agreement”) is made between Bassett
Furniture Industries, Incorporated, a Virginia corporation (“Bassett”), and you,
an employee of Bassett or one of its Subsidiaries, pursuant to the Bassett
Furniture Industries, Incorporated 2010 Employee Stock Plan (the “Plan”). A
Prospectus describing the Plan is attached as Exhibit A. When used herein, the
terms which are defined in the Plan shall have the meanings given to them in the
Plan.

 

In recognition of the value of your contributions to Bassett, you and Bassett
mutually covenant and agree as follows:

 



1.

Subject to the terms and conditions of the Plan and this Agreement, Bassett
grants to you the Option to purchase from Bassett the above-stated number of
shares of Common Stock (the “Shares”) at the Option Price per Share stated
above. This Option is not intended to be an Incentive Stock Option.



 



2.

Subject to the terms described below, this Option shall vest and become
exercisable as described in the following schedule:



 

 Vesting Date

 Cumulative Percentage Vested

 

 

 

 

 

 

   

 

 

Except as provided below, (i) you must remain continuously employed with Bassett
or a Subsidiary through each Vesting Date for the applicable portion of the
Option to vest, and (ii) to the extent you terminate employment for any reason
prior to a Vesting Date, any portion of the Option that is not yet vested on the
date you terminate employment shall be immediately terminated and forfeited on
such date. 

 

In the case of your termination of employment prior to a Vesting Date due to
your death, Disability or Retirement, the Option shall become fully vested and
exercisable on the date of such event, and shall remain exercisable for the
applicable period set forth in Paragraph 3 below. For purposes of this
Agreement, “Retirement” means termination of your employment (other than due to
death or Disability) after you attain age sixty-five (65), or earlier if you
retire early with Bassett’s consent.

  

 
9

--------------------------------------------------------------------------------

 

 



 

In the case your employment with Bassett or a Subsidiary is terminated for
Cause, the entire Option (including both any vested and unvested portions) shall
be immediately terminated and forfeited on the date you terminate employment.
For purposes of this Agreement, “Cause” shall have the meaning set forth in any
employment agreement between you and Bassett or a Subsidiary, or if none exists,
Cause shall mean your (a) fraud or material misappropriation with respect to the
business or assets of Bassett or any Subsidiary, (b) persistent refusal or
willful failure to perform substantially your duties and responsibilities to
Bassett or any Subsidiary, which continues after you receive notice of such
refusal or failure, (c) conviction of a felony or crime involving moral
turpitude, or (d) use of drugs or alcohol that interferes materially with your
performance  of your duties.

 

Subject to and in accordance with Section 16 of the Plan, in the case of a
Change in Control prior to a Vesting Date, the Option shall become fully vested
and exercisable on the occurrence of the Change in Control, provided you have
remained continuously employed with Bassett or a Subsidiary from the Grant Date
above through the date of the Change in Control.

 

For purposes of this Agreement, “termination of employment” (and variations
thereof) shall mean your ceasing to serve as a full time employee of Bassett or
a Subsidiary in good standing, except that an approved leave of absence or
approved employment on a less than full time basis may constitute employment
with Bassett’s consent.



  



3.

Except as otherwise provided below, the Option is exercisable only during your
employment with Bassett or a Subsidiary. The Option shall expire on the earlier
of the Expiration Date stated above or the following Cancellation Date depending
on the reason for your termination of employment with Bassett and its
Subsidiaries:



 



Reason for Termination of Employment

Cancellation Date

Death or Disability

12 months after termination date

Retirement

36 months after Retirement date

Voluntary termination by you (other than Retirement) with written consent of
Bassett

90 days after termination date

Any other termination

Termination date



  

 

If you terminate employment due to Retirement and die within three years
thereafter, or if you terminate employment due to Disability and die within one
year thereafter, or if you voluntarily terminate (other than Retirement) with
the consent of Bassett and die within 90 days thereafter, your beneficiary or
estate (as provided below) may exercise the Option until the earliest of (i) the
third anniversary of your Retirement date or the first anniversary of the date
on which you terminated employment due to Disability or the 90th day following
your voluntary termination with the consent of Bassett (whichever is
applicable), or (ii) the Expiration Date.

 

Any portion of the Option that has not been exercised as of the earlier of the
Expiration Date or the applicable Cancellation Date above shall be immediately
terminated and forfeited on such date.

 

If the event of your death, the Option shall be exercisable for the applicable
period set forth above by such person empowered to do so under your will, or if
you fail to make a testamentary disposition of the Option or shall have died
intestate, by your executor or other legal representative.

  

 
10

--------------------------------------------------------------------------------

 

 



4.

Any person entitled to exercise the Option may do so by delivering to Bassett a
written notice signed by such person stating such person’s intention of thereby
exercising the Option and the number of Shares as to which the Option is being
exercised, together with payment in full of the Option Price. Such written
notice must be substantially the same in content as the form letter attached
hereto as Exhibit B, or in such other form as Bassett may prescribe. The Option
may not be exercisable for less than 100 Shares at any time unless such lesser
number is the total number of Shares for which the Option is exercisable at such
time. The full aggregate Option Price of the Shares covered by the exercise of
this Option shall be paid in cash or equivalent or, subject to Bassett’s
consent, in any other manner permitted under the Plan. Arrangements satisfactory
to Bassett for the payment of applicable withholding taxes upon exercise of the
Option must also be made at the time of exercise in any manner that is permitted
under the Plan. The Option may not be exercised for fractional Shares and no
fractional Share shall be issued.



 



5.

No person entitled to exercise the Option shall have any rights as a shareholder
of Bassett with respect to the Shares covered by the Option except to the extent
that Shares are issued to such person upon the due exercise of the Option and
all conditions (including compliance with all applicable securities laws) with
respect to the issuance of such Shares have been met.



 



6.

The Option may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, and may be exercised during your lifetime only by you. You agree
as a condition to receiving this award to comply with the ownership requirements
and other conditions of the Company’s Stock Ownership Guidelines (the
“Guidelines”) with respect to the total number of shares of Common Stock you
acquire upon exercising this Option after vesting of this award. xxxx



 



7.

You agree that, upon request, you will furnish a letter agreement providing
(i) that you will not distribute or resell in violation of the Securities Act of
1933, as amended, any of the Shares acquired upon your exercise of the Option,
(ii) that you indemnify and hold Bassett harmless against all liability for any
such violation and (iii) that you will accept all liability for any such
violation.



 



8.

The Option (including the Option Price and number of Shares covered by the
Option) is subject to adjustment in the event of a stock split or other similar
change in capital structure of Bassett as provided in the Plan. The existence of
this Option shall not affect in any way the right or power of Bassett or its
shareholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in Bassett’s capital structure or its business,
or any merger or consolidation of Bassett, or any issue of bonds, debentures,
preferred or prior preference stocks ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of Bassett, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.



 



9.

Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax or by mail, postage prepaid, to such address and directed to such person
as Bassett may notify you from time to time; and to you at your address as shown
on the records of Bassett from time to time, or at such other address as you, by
notice to Bassett, may designate in writing from time to time.



 



10.

The terms and provisions of the Plan are incorporated into this Agreement by
reference. In the case of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control.



  

 
11

--------------------------------------------------------------------------------

 

 



11.

Neither the Option nor this Agreement constitutes an employment contract between
you and Bassett or any Subsidiary, nor does either the Option or this Agreement
guarantee you employment with Bassett or any Subsidiary for any length of time.
 



 



12.

This Agreement shall be governed by the laws of the Commonwealth of Virginia
without regard to the conflict of law principles of any jurisdiction.



 



13.

This Agreement shall be binding upon and inure to the benefit of your legatees,
distributees, and personal representatives and any successors of Bassett.



 



14.

By signing this Agreement you acknowledge having received a copy of the
Prospectus and the Plan and agree to be bound by all of the terms and conditions
thereof.



 

IN WITNESS WHEREOF, Bassett has caused this Stock Option Award Agreement to be
executed by its duly authorized officer, and you have hereunto set your hand and
seal, all effective as of the Grant Date stated above.

 



BASSETT FURNITURE INDUSTRIES, INCORPORATED

 

EMPLOYEE 

   

 

 

 

[SEAL]

By:

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 



 



 
12

--------------------------------------------------------------------------------

 



 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

2010 EMPLOYEE STOCK PLAN – Exhibit A

 

PROSPECTUS

 



 
13

--------------------------------------------------------------------------------

 



 

BASSETT FURNITURE INDUSTRIES, INCORPORATED

2010 EMPLOYEE STOCK PLAN – Exhibit B

 

Bassett Furniture Industries, Inc.

Post Office Box 626

Bassett, Virginia 24055

Attention: Corporate Secretary

 

Re:     Notice of Exercise of Stock Option

 

Dear Sir or Madam:

 

Pursuant to the Bassett Furniture Industries, Incorporated 2010 Employee Stock
Plan and the Stock Option Award Agreement dated July 13, 2011, I hereby elect to
exercise my option to the extent required to purchase                     
shares of $5.00 par value Common Stock of Bassett Furniture Industries,
Incorporated, at and for the price of $8.02 per share.

 

I enclose herewith a check in the sum of $                     which is payment
in full for the shares of Common Stock and for the applicable withholding taxes
associated with the exercise. You are requested to direct your transfer agent
for Common Stock to make a book entry record showing ownership of the shares in
my name or in the name of me and my spouse in accordance with the following
instructions:

 

 

 

 

 

I hereby represent that I have received a copy of the Annual Report of the
Company for its most recent fiscal year.

 

 

 

Very truly yours, 

 

 

 

 

Dated: 

 

 

 

 

 

 

Optionee’s signature 

 

 

 

14